Citation Nr: 0946149	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
temporal lobe seizure disorder, including as secondary to 
service-connected hearing loss and tinnitus disabilities.  

2.  Entitlement to service connection for depression, 
including as secondary to temporal lobe seizure disorder.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2004 and June 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  Jurisdiction over the Veteran's 
claims file was subsequently transferred to the Honolulu, 
Hawaii RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2008 Statement in Support of Claim, the Veteran 
requested a hearing before the Board via videoconference at 
the Honolulu RO.  However, no hearing was scheduled prior to 
certification of the claim to the Board.  The Veteran 
reiterated his request for a videoconference hearing in a 
November 2009 memorandum received by the Board.

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before the Board 
at the RO, as the docket permits.  A copy 
of the notice to the appellant of the 
scheduling of the hearing should be added 
to the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

